       Case: 1:19-cv-00203 Document #: 1 Filed: 01/10/19 Page 1 of 6 PageID #:1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS

STEVE McCARTHY,                                      )
                                                     )
                Plaintiff,                           )
                                                     )
        v.                                           )        No. 1:19-cv-00203
                                                     )
CAPITAL ONE BANK (USA), N.A.,                        )
                                                     )
                Defendant.                           )

                                          COMPLAINT

        NOW COMES Plaintiff, STEVE McCARTHY (“Plaintiff”), by his attorneys, and hereby

alleges the following against CAPITAL ONE BANK (USA), N.A. (“Defendant”):

                                       Nature of the Action

        1.      Plaintiff’s Complaint arises under the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227 et seq., the Illinois Consumer Fraud and Deceptive Business

Practices Act (“ICFA”), 815 ILCS 505/1 et seq., and invasion of privacy.

                                      Jurisdiction and Venue

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28 U.S.C.

§ 1367, and 47 U.S.C. § 227.

        3. 28 U.S.C. § 1367 grants supplemental jurisdiction over the claims arising under the

ICFA and invasion of privacy.

        4.      Venue is proper pursuant to 28 U.S.C. 1391(b)(1) as the conduct giving rise to

this action occurred in this district, as Plaintiff resides in this district and Defendant transacts

business in this district.
       Case: 1:19-cv-00203 Document #: 1 Filed: 01/10/19 Page 2 of 6 PageID #:2



                                                Parties

       5.      Plaintiff is a natural person residing in Elgin, Illinois.

       6.      Plaintiff is a “consumer” and a “person” as defined by 815 ILCS 505/1(c) and (e)

Of the ICFA.

       7.      Defendant is a business entity with headquarters located in McLean, Virginia.

       8.      Defendant’s actions toward Plaintiff are “trade” and “commerce” as defined by

815 ILCS 505/1(f).

       9.      Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers

                                         Factual Allegations

       10.     Defendant has been placing calls to telephone number (847) 828-16XX.

       11.     Telephone number (847) 828-16XX has been assigned to Plaintiff’s cellular

telephone.

       12.     These telephone calls are not for emergency purposes.

       13.     These telephone calls were in connection with an alleged credit card debt.

       14.     The alleged debt arises from transactions which were used primarily for personal,

family, and/or household purposes.

       15.     Upon information and good faith belief, and in light of the frequency, number,

nature, and character of these calls, and based on Defendant’s representations to Plaintiff,

Defendant used an automatic telephone dialing system to call Plaintiff’s cell phone.

       16.     On or about July 19, 2018, Plaintiff spoke with one of Defendant’s employees.

       17.     Plaintiff instructed Defendant’s employee to stop calling his cell phone.




                                                   2
         Case: 1:19-cv-00203 Document #: 1 Filed: 01/10/19 Page 3 of 6 PageID #:3



         18.    After speaking with Plaintiff, Defendant knew or should have known that its calls

were not wanted.

         19.    After speaking with Plaintiff, Defendant was not authorized to call Plaintiff’s cell

phone.

         20.    Defendant continued to call Plaintiff’s cell phone after July 19, 2018.

         21.    Plaintiff estimates that between July 20, 2018, and October 28, 2018, Defendant

called his cell phone at least 55 times.

         22.    Plaintiff recalls that Defendant used a prerecorded voice when making calls to his

cell phone.

         23.    These calls were placed using an automatic telephone dialing system.

         24.    Defendant did not have Plaintiff’s express consent to use an automatic telephone

dialing system to place these calls.

         25.    Defendant knew that it did not have Plaintiff’s express consent to use an

automatic telephone dialing system to place these calls.

         26.    Defendant intended to use an automatic telephone dialing system to place these

calls and did so voluntarily, knowingly, and willfully.

         27.    Plaintiff was severely interrupted, unduly inconvenienced, and mercilessly

harassed by Defendant’s unauthorized phone calls.

         28.    As a result of Defendant’s unauthorized phone calls, Plaintiff suffered emotional

distress including anxiety, stress, frustration, shame, lack of sleep, lack of concentration, and fear

of answering his telephone.

                                            Count I
                               Telephone Consumer Protections Act

         29.    Plaintiff repeats, reiterates and incorporates by reference into this cause of action



                                                  3
      Case: 1:19-cv-00203 Document #: 1 Filed: 01/10/19 Page 4 of 6 PageID #:4



the allegations set forth above with the same force and effect as if the same were set forth at

length herein.

       30.       Defendant’s actions alleged supra constitute numerous violations of the TCPA,

entitling Plaintiff to an award of $500.00 in statutory damages for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B).

       31. Defendant’s actions alleged supra constitute numerous and multiple knowing and/or

willful violates of the TCPA, entitling Plaintiff to an award of $1500.00 in statutory damages for

each and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

Defendant willfully used an automatic telephone dialing system to call Plaintiff’s cell phone.

                                             Count II
                   Illinois Consumer Fraud and Deceptive Business Practices Act

       32.       Plaintiff repeats, reiterates and incorporates by reference into this cause of action

the allegations set forth above with the same force and effect as if the same were set forth at

length herein.

       33.       The ICFA states:

       Unfair methods of competition and unfair or deceptive acts or practices, including
       but not limited to the use or employment of any deception, fraud, false pretense,
       false promise, misrepresentation or the concealment, suppression or omission of
       any material fact, with intent that others rely upon the concealment, suppression
       or omission of such material fact . . . in the conduct of any trade or commerce are
       hereby declared unlawful whether any person has in fact been misled, deceived or
       damaged thereby.

815 ILCS 505/2.

       34.       The ICFA also states:

       Any person who suffers actual damage as a result of a violation of this Act
       committed by any other person may bring an action against such person. The
       court, in its discretion may award actual economic damages or any other relief
       which the court deems proper.




                                                   4
       Case: 1:19-cv-00203 Document #: 1 Filed: 01/10/19 Page 5 of 6 PageID #:5



815 ILCS 505/10a

        35.      Defendant’s attempt to collect a debt is part of the conduct of a trade or

commerce.

        36.      Defendant engaged in an unfair business practice with respect to its telephone

collection conduct directed against Plaintiff.

        37.      Plaintiff has suffered actual damages as a direct and proximate result of

Defendant’s unlawful and unauthorized conduct.

                                               Count III
                            Invasion of Privacy – Intrusion Upon Seclusion

        38.      Plaintiff repeats, reiterates and incorporates by reference into this cause of action

the allegations set forth above with the same force and effect as if the same were set forth at

length herein.

        39.      Plaintiff had a reasonable expectation of privacy in his solitude, seclusion, private

concerns and affairs.

        40.      Defendant interfered, physically or otherwise, with the solitude, seclusion and

private concerns of Plaintiff by repeatedly and unlawfully calling Plaintiff cell phone without

authorization after he instructed it to stop.

        41.      Defendant’s conduct resulted in multiple intrusions and invasions of privacy,

which would be highly offensive or objectionable to a reasonable person in that position.

        42.      Plaintiff has suffered actual damages as a direct and proximate result of

Defendant’s intrusion.

                                           Prayer for Relief

        WHEREFORE, Plaintiff prays that judgment be entered against the Defendant for the

following:



                                                   5
      Case: 1:19-cv-00203 Document #: 1 Filed: 01/10/19 Page 6 of 6 PageID #:6



       43.    Statutory damages of $500.00 for each and every violation of the TCPA pursuant

              to 47 U.S.C. § (b)(3)(B);

       44.    Statutory damages of $1500.00 for each and every knowing and/or willful

              violation of the TCPA pursuant to 47 U.S.C. § (b)(3)(b) and 47 U.S.C. §

              (b)(3)(C);

       45.    Actual and punitive damages, in an amount greater than $50,000 to be

              determined at trial, for the underlying violations of the ICFA and/or invasion of

              privacy;

       46.    Costs and reasonable attorney fees; and

       47.    Any other relief to which Plaintiff is entitled and/or that this Honorable Court

              deems appropriate.

                                                   Respectfully submitted,

Dated: January 10, 2019                            /s/ Adam T. Hill
                                                   Adam T. Hill
                                                   KROHN & MOSS, LTD.
                                                   10 N. Dearborn St., 3rd Fl.
                                                   Chicago, Illinois 60602
                                                   Telephone: 312-578-9428
                                                   Telefax: 866-861-1390
                                                   ahill@consumerlawcenter.com
                                                   Attorneys for Plaintiff




                                              6
